Citation Nr: 0634339	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-01 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for diverticulosis.  

2. Entitlement to service connection for heart disease.  

3. Entitlement to a rating higher than 30 percent for 
residuals of a total left knee replacement.  

4. Entitlement to a rating higher than 30 percent for 
residuals of a total right replacement.  

5. Entitlement to a rating higher than 10 percent for a right 
shoulder bursitis.
 
6. Entitlement to a compensable rating for left ear hearing 
loss with tinnitus and Meniere's disease. 

7. Entitlement to a compensable rating for a left inguinal 
hernia.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

J. Horrigan, Counsel  


INTRODUCTION

The veteran, who is the appellant, retired from active duty 
in October 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 2002 and December 2003 
of a Department of Veterans Affairs (VA) Regional Office 
(RO). 

In December 2005, the veteran appeared before the undersigned 
Veterans Law Judge.  A transcript of this hearing is of 
record.  

The issues of service connection for heart disease and the 
claims for increase for the left knee and an inguinal hernia 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in August 1991, the RO denied the 
claim of service connection for diverculitis; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the rating 
decision. 

2. The additional since the RO's rating decision in August 
1991, denying service connection for diverticulitis, is not 
so significant that it must be considered to fairly decide 
the merits of the claim.  

3. The total right knee replacement is manifested by pain, 
but severe pain and weakness are not demonstrated. 

4. Right shoulder bursitis is manifested by forward flexion 
from 0 to the range of 90 to 145 degrees with pain.  

5. Left ear hearing loss and Meniere's disease is 
noncompensably disabling, but tinnitus is recurrent. 


CONCLUSIONS OF LAW

1. The rating decision in August 1991 by the RO, denying 
service connection for a diverticulitis, became final.  38 
U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2006). 

2. As the additional evidence presented is not new and 
material evidence, the claim of service connection for 
diverticulitis is not reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3. The criteria for a rating higher than 30 percent for a 
total right knee replacement have not been met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2006).  

4. The criteria for a rating higher than 10 percent for right 
shoulder bursitis have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103a, 5107 (2002); 38 C.F.R. § 3.159, Part 4, 
including §§ 4.7, 4.71a and Diagnostic Code 5019 (2006).  

5. The criteria for a compensable rating for left ear hearing 
loss and Meniere's disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6205 (2006).  

6. The criteria for a 10 percent rating for tinnitus have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2006).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet.App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letters, dated in November 
2001 and November 2005.  The notices included the type of 
evidence needed to substantiate the claim to reopen, namely, 
new and material evidence, and the type of evidence necessary 
to establish the underlying claim of service connection, that 
is, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The notices 
also included the type of evidence needed to substantiate the 
claims for increase, namely, evidence that the disabilities 
had worsened.  The veteran was informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  He was 
asked to submit any evidence in his possession that pertained 
to the claims.  The notices included the general provision 
for the effective date of the claim to reopen and the claims 
for increase, that is, the date of receipt of the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable); and of Kent v. Nicholson, 20 Vet.App. 1 (2006) 
(elements of a new and material evidence claim).

To the extent that the degree of disability assignable was 
not provided on the claim to reopen, as the claim is denied, 
no disability rating will be assigned, so there can be neo 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  

As for claims for increase, as these are the issues on 
appeal, the issues have been procedural development to 
include notice of the rating criteria for each disability. 

To the extent that the VCAA notice came after the initial 
adjudications, the timing of the notices does not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing, 
which he did.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  All identified records deemed 
relevant to the current claims have been obtained and the 
veteran has not identified any additional evidence pertinent 
to the claims, not already of record.  As there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims adjudicated below is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claim: Diverticulitis 

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen the claim. 38 U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). 

In a rating decision in August 1991, the RO denied the claim 
of service connection for diverculitis on grounds that 
diverticulitis was not shown during service.  After the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the rating 
decision and the rating decision by the RO became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

At the time of the August 1991 rating decision, the evidence 
of record consisted of the service medical records, which 
contained no complaint, finding, or history of 
diverticulitis.  After service, in March 1976, an X-ray 
revealed diverticulosis, but not diverticulitis. 

The current application to reopen the claim was received in 
June 2001. 

The additional evidence presented since the rating decision 
in August 1991 consists of private medical records, dated in 
1984 and 1993, documenting diverticulosis by X-ray, probably 
related to diverticular disease. 

This evidence is not new and material because by itself or 
when considered with previous evidence of record, that is, 
the service medical records, which did not document 
diverticular disease, does not relate to an unestablished 
fact necessary to substantiate the claim, that is, evidence 
of diverticulitis during service. 

As for the veteran's statements and testimony that 
gastrointestinal symptoms during service were caused by 
diverticulitis, where, as here, the determinative issue 
involves a question of a medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements to the 
extent that he relates symptoms in service to diverticulitis 
does not constitute medical evidence.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993). 

For these reasons, new and material evidence to reopen the 
claim of service connection for diverticulitis has not been 
presented and the claim is not reopened. 

Increase Rating for the Right Knee
 
Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The right knee disability is currently rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(prosthetic replacement of the knee joint).  The criteria for 
the next higher rating under Diagnostic Code 5055 are chronic 
residuals, consisting of severely painful motion or weakness 
in the affected extremity. 

In evaluating a service-connected disability involving a 
joint, functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 are 
factors to be considered.

On VA examinations in March 2002, May 2003, and February 
2004, the pertinent findings were pain with some laxity, but 
no instability.  Flexion and extension were from 0 to a range 
of 95 to 110 degrees with no additional loss of function due 
to fatigue, weakness, or lack of endurance.  One examiner 
found moderately good function. 

In the absence of severe pain and weakness, the criteria for 
a 60 percent rating have not been met. 



Increased Rating for the Right Shoulder 

Right shoulder bursitis is rated as 10 percent disabling 
under Diagnostic Code 5019, which is rated on limitation of 
motion of the shoulder.

The criterion for the next higher rating, 20 percent, based 
on limitation of motion is motion limited to shoulder level 
under Diagnostic Code 5201.  

On VA examinations in March 2002, May 2003, and February 
2004, the pertinent findings were forward flexion from 0 and 
to a range of 90 to 145 degrees with pain.  As movement of 
the right shoulder is not limited to should level, 
considering functional loss due to pain, the criterion for 
the next higher rating has not been met.

Increased Rating for Left Ear Hearing Loss with Tinnitus and 
Meniere's Disease

Left ear hearing loss with tinnitus and Meniere's disease is 
rated as noncompensably disabling.  

On VA audiology examination in March 2002, the results at the 
tested frequencies of 1000, 2000, 3000, 4000 Hertz on the 
RIGHT were 25, 20, 45, 55 with an average decibel loss of 36 
and a speech recognition score of 100 percent.  For the left 
ear at 1000, 2000, 3000, 4000 Hertz, the results were 30, 60, 
75, 80 with an average decibel loss of 61 and a speech 
recognition score of 80 percent.   

The veteran complained of constant tinnitus and several 
partial attacks of vertigo.  There was no finding of vertigo. 

In September 2003, the results at the tested frequencies of 
1000, 2000, 3000, 4000 Hertz on the RIGHT were 30, 25, 55, 65 
with an average decibel loss of 44 and a speech recognition 
score of 92 percent.  For the left ear at 1000, 2000, 3000, 
4000 Hertz, the results were 35, 65, 75, 80 with an average 
decibel loss of 64 and a speech recognition score of 84 
percent.

The veteran complained of constant tinnitus. 

On VA ear examination in September 2003, the examiner 
described Meniere's disease as not currently active. 

Applying the results to TABLE VI of the rating schedule, the 
findings of the 2002 examination yield a designation of I for 
the nonservice-connected right ear and a designation of IV in 
the service-connected left ear, which equates to a zero 
percent under Diagnostic Code 6100.

Applying the results to TABLE VI of the rating schedule, the 
findings of the 2003 examination yield a designation of I for 
the nonservice-connected right ear and a designation of III 
in the service-connected left ear, which also equates to a 
zero percent under Diagnostic Code 6100.

For this reason, a compensable rating for left ear hearing 
loss is not warranted. 

As for tinnitus, a separate 10 percent rating is warranted 
under Diagnostic Code 6260 recurrent tinnitus. 

As for Meniere's disease, the minimum schedular rating is 30 
percent for hearing impairment with vertigo.  Since vertigo 
has not been documented during the appeal period, the 
criteria for a compensable rating have not been met. 

ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
diverticulitis is denied.  An increased rating for a total 
right knee replacement is denied.  An increased rating for 
right shoulder bursitis is denied. A separate compensable 
rating for left ear hearing loss and Meniere's disease is 
denied. 

A separate 10 percent rating for tinnitus is granted, subject 
to the law and regulations, governing the payment of monetary 
benefits.  

REMAND

On the claim of service connection for heart disease, the 
service medical records document two episodes of chest pain, 
but no cardiac abnormality was found.  Several EKGs, 
including the one on retirement examination in 1974 were 
within normal limits.  Although a single EKG in 1973 was read 
as showing a first degree atrioventricular block. 

After service, the veteran had coronary artery surgery in 
December 1996.  In a statement in June 2001 statement, a 
private physician stated that contributing factors to the 
veteran's heart condition likely existed during service.  On 
VA examination in March 2002, the diagnosis was coronary 
artery disease, but the examiner did not express an opinion 
as to the onset of the disease. 

As the record does not contain sufficient medical evidence to 
decide the claim of service connection for heart disease, 
under the duty to assist, 38 C.F.R. § 3.159, further 
evidentiary development is required.  

On the claim for increase for the left knee, after the 
veteran's last VA examination in February 2004, the total 
knee replacement failed and was surgically revised in 
February 2005.  

On the claim for increase for an inguinal hernia, after the 
veteran was last examined by VA in November 2003, the veteran 
testified that he has developed a bulge in the area of the 
hernia. 

As there is evidence of a material change in the service-
connected left knee disability and in the hernia, a 
reexamination is necessary, 38 C.F.R. § 3.327(a). 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for a VA 
examination by a cardiologist to determine 
whether coronary artery disease had onset 
during service.  The claims folder must be 
made available for review by the examiner.  

The VA examiner is asked to express an 
opinion as to whether it is at least as 
likely as not that the current coronary 
artery disease had onset in service.  In 
formulating the opinion, the examiner is 
asked to comment on the clinical 
significance of episodes of chest pain 
during service and normal EKGs, except for 
one showing a first degree 
atrioventricular block. 

Also the VA examiner is asked to consider 
that the term "at least as likely as not" 
does not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

3. Schedule the veteran for a VA 
examination to determine the current level 
of severity of the service-connected left 
knee disability.  The claims folder must 
be made available for review by the 
examiner.  

The VA examiner is asked to comment on 
whether the veteran has severe painful 
motion and weakness of the left knee. 

4. Schedule the veteran for a VA 
examination to determine the degree of 
impairment due to the left inguinal 
hernia, including any tender scarring.  
The claims folder must be made available 
for review by the examiner.

5. After the above development, adjudicate 
the claims.  If any benefit is denied, 
prepare a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


